           Case 1:21-cr-00036-CJN Document 27 Filed 06/24/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________________________________________________
                                       :
UNITED STATES OF AMERICA               :
                                       : Case No. 21-CR-036
            Plaintiff,                 :
                                       :
            v.                         :
                                       :
GINA MICHELLE BISIGNANO                :
                                       :
            Defendant.                 :

            JOINT MOTION FOR CONTINUANCE OF TELECONFERENCE

TO THE HONORABLE CARL J. NICHOLS, JUDGE OF SAID COURT:

       The Defendant, Gina Michelle Bisignano, jointly with the United States of America, by

Kimberly L. Paschall, Assistant United States Attorney, respectfully move for a continuance of

the teleconference scheduled for June 28, 2021, in the above captioned case. Both parties jointly

propose a continuance date of July 6, 2021, or July 14, 2021, and in support thereof, aver as

follows:

       1. That, in reference to the above captioned case, a teleconference is presently scheduled

           for June 28, 2021.

       2. That both counsel for the defense, A. Charles Peruto, Jr., Esquire, and the United

           States of America, by Kimberly L. Paschall, Assistant United States Attorney, have a

           scheduling conflict with the current date of the conference – June 28, 2021 – and are

           unavailable on this date.

       3. Both parties have discussed this joint request for a continuance and agree on their

           availability for the teleconference to take place on a future date of July 6, 2021, or

           July 14, 2021.
          Case 1:21-cr-00036-CJN Document 27 Filed 06/24/21 Page 2 of 3




       WHEREFORE, for the foregoing reasons, both the Government and Defendant jointly

request that this Court continue the teleconference currently set for June 28, 2021, to July 6,

2021, or July 14, 2021.



Dated: ______________________



Respectfully submitted,                               Respectfully submitted,
Channing D. Phillips
Acting United States Attorney

    /s/ Kimberly L. Paschall                                  /s/ Charles Peruto, Jr.
By: ______________________                            By: ______________________
Kimberly L. Paschall                                  A. Charles Peruto, Jr. Esquire
Assistant United States Attorney                      Attorney for Defendant
D.C. Bar No. 1015665                                  2016 Spruce Street
555 4th Street, N.W., Room 4116                       Philadelphia, PA 19103
Washington, D.C. 20530                                T: 215-735-1010/F: 215-545-6138
T: 202-252-2650                                       Email: chuck@peruto.com
Email: Kimberly.Paschall@usdoj.gov
         Case 1:21-cr-00036-CJN Document 27 Filed 06/24/21 Page 3 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________________________________________________
                                       :
UNITED STATES OF AMERICA               :
                                       : Case No. 21-CR-036
            Plaintiff,                 :
                                       :
            v.                         :
                                       :
GINA MICHELLE BISIGNANO                :
                                       :
            Defendant.                 :


                                CERTIFICATE OF SERVICE

       I, A. Charles Peruto, Jr., Esquire, hereby certify that a true and correct copy of the

foregoing Motion has been served upon the following by first-class mail, and/or electronic

filing, and is available for viewing and downloading from the ECF system:

                              Kimberly L. Paschall
                              Assistant United States Attorney
                              D.C. Bar No. 1015665
                              555 4th Street, N.W., Room 4116
                              Washington, D.C. 20530
                              T: 202-252-2650
                              Email: Kimberly.Paschall@usdoj.gov


       June 24, 2021                                          /s/ A. Charles Peruto, Jr.
Dated: ______________________                         By: ______________________
                                                      A. Charles Peruto, Jr. Esquire
                                                      Attorney for Defendant
                                                      2016 Spruce Street
                                                      Philadelphia, PA 19103
                                                      T: 215-735-1010/F: 215-545-6138
                                                      Email: chuck@peruto.com
